COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Bryant Williams V. The State of Texas

Appellate case number:    01-11-00017-CR & 01-11-00018-CR

Trial court case number: 08DCR049851 & 08DCR49852

Trial court:              400th District Court of Fort Bend County

Date motion filed:        September 6, 2012

Party filing motion:      Appellant, Bryant Williams

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes.


Date: October 1, 2013